DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 16, 2019 with respect to the parent case 15/395613 have been fully considered but they are not persuasive. In particular, examiner recommends amending the limitation “converting each timestamp of the temporal sequences into a modified temporal variable correlating with actual crop growth” in a way that would exclude application of the previously applied and again herein applied US 20160224703 A1 reference by indicating exactly what the conversion means and how it is performed if it is not simply shifting the curve in accordance with measured values.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and by dependency claims 2-11) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,586,105. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is a broader version of claim 1 of US 10,586,105.
Claim 12 (and by dependency claims 13-15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,586,105. Although the claims at issue are not identical, they are not patentably distinct from claim 1 of the current application is a broader version of claim 1 of US 10,586,105.
Claim 16 (and by dependency claims 17-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,586,105. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is a broader version of claim 1 of US 10,586,105.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shriver (US 20160239709 A1) in view of Shriver (US 20160224703 A1) [referred to for simplicity as Shriver II].

Regarding claims 1, 12 and 16, Shriver discloses computer-implemented method and computer program product for crop type identification using satellite observation (uses remote monitoring data e.g., satellite images, such that entire crop fields can be analyzed, [0013], image from satellite, [0022], [0026]) and weather data (weather, [0017], [0031], [0034], [0045], [0059]), comprising: generating a set of temporal sequences of vegetation indices having corresponding timestamps from a plurality of remote sensing measurements, the vegetation indices being based on vegetation color associated with a crop growth cycle, each temporal sequence being associated with a respective pixel location within a satellite image and a crop season (each image recorded at different time units within a time duration e.g., recorded at different time units within a growing season or year, [0011], time interval during the growing season, [0012], [0014], timestamp, [0023], [0026], “The plant parameter can be a physiological measurement, morphological measurement, or any other suitable parameter descriptive of one or more plants. Physiological measurements can include vegetation indices (e.g., vegetative performance values), chemical measurements, or any other suitable physiological measurements. Vegetative indices can include Normalized Difference Vegetation Index (NDVI), Wide dynamic range vegetation index (WDRVI), Transformed Chlorophyll Absorption in Reflectance Index normalized by Optimized Soil-Adjusted Vegetation Index (TCARI/OSAVI), Normalized Difference Red Edge Index (NDRE), Canopy Chlorophyll Content Index (CCCI), Photochemical Reflectance Index (PRI), crop water stress index (CWSI), canopy temperature less air temperature (Tc-Ta), stomatal conductance (G), stem water potential, water stress, water content, Water Band Index (WBI), plant uniformity across the geographic area, Leaf Area Index (LAI), Net Assimilation Rate (NAR), Relative Growth Rate (RGR), Leaf Area Ratio (LAR), Leaf Area Duration (LAD), Crop Growth Rate (CGR), vegetative performance value change over time, vegetative performance value change rate, absolute growth rate in NDVI value for a first pixel associated with corn, [0064]); converting each timestamp of the temporal sequences into a modified temporal variable correlating with actual crop growth (“Third, because the method 100 is remotely monitoring the entire geographic region over time, the method 100 can confer the additional benefit of recording and identifying changes in crop field performance over a growing season, multiple growing seasons, and/or any suitable duration of time. These historical geographic region performance metrics captured over time can be leveraged in generating an expected change in performance over time, which can be compared against current changes in performance for identifying crop health anomalies”, [0015], vegetative performance value change over time, vegetative performance value change rate, [0043]); and identifying at least one crop type for each pixel location within the satellite images using a trained classifier and historical temporal sequences of vegetation indices with respect to the modified temporal variable for a current crop season (enable a user (e.g., a farmer) to view precision-level maps without providing their own information, develop precision-level prescriptions (e.g., treatments, crops, timing, etc.) to accommodate for differences in field performance, detect crop anomalies, enable growth stage prediction of crops in each field segment, [0016], “For example, corn fields (e.g., pixels of growing corn) can be compared with corn fields, instead of comparing corn fields to wheat fields. The method 100 can avoid normalizing the parameter value of a first crop (e.g., corn) with a parameter value derived from a second crop (e.g., wheat), which can mask the variation within the population of the first crop. As such, a crop-agnostic performance summary map of the underlying geographic region can be generated based on historical performance values for the field, irrespective of whether the field is currently growing multiple crop types or a identifying the type of crop currently growing on the geographic sub-regions of the geographic region, [0048], “Analyzing the image can include classifying the image segments as corresponding to a specific crop type (e.g., wheat, corn, etc.), such that image elements contained by a given image segment will be mapped to the crop type or crop types corresponding to the image segment”, classification algorithms, regression module, [0050], reference performance value is preferably determined based on historic vegetative performance values for a geographic area, [0055] [note: vegetative performance values = WDRVI, [0034], therefore these are historical temporal sequences of vegetation indices], the WDRVI value for a first pixel associated with corn is normalized based on the WDRVI values for remaining pixels from the subset of image elements defined in S140 e.g., image elements from the same image segment, all corresponding to corn, [0064], “The vegetative performance values of each pixel can be normalized by grouping pixels corresponding to the same type of crop (e.g., by overlaying secondary crop information over the image based on the geographic identifier, such as a cropland data layer), The representative pixel population preferably includes pixels from the same image that correspond to the same crop as the pixel to be normalized, but can alternatively or additionally include pixels from the same image subset (e.g., where the images within the subset are stitched together or otherwise associated), pixels With respect to claim 12, Shriver discloses converting the vegetation indices of the temporal sequences into normalized vegetation indices, wherein each of the normalized vegetation indices are obtained by dividing a change in a vegetation index for a given period by a change in the modified temporal variable (vegetative performance value change over time, [0043], dividing the difference by an average performance value e.g., averaged from historic vegetative performance values associated with a recurring time unit from a previous growing season, [0057], parameter values can be normalized per any suitable set of image elements, [0062], the plurality of normalized values for each image element over time can be averaged into a summary normalized value or otherwise processed to provide a time-independent performance summary map, [0089], “Normalized values derived from images recorded during different time durations within a threshold time variation of a given time unit are preferably aggregated and processed to generate the performance summary value for each image element. For example, the normalized pixel values from images collected within a week of May 3 for each year can be aggregated and processed into the performance summary value for each pixel. The performance summary value can be the average of the normalized values across the different time durations for the image element, the mean normalized value, or be any other suitable performance summary value”, [0090]).

Shriver does not use the phrase “trained classifier”, however as a classification algorithm is used to classify segments of the image as different crop types ([0050]), it would have been obvious at the time of filing to one of ordinary skill in the art the classification algorithm must use a trained classifier in order to classify these image segments.



Shriver II teaches converting each timestamp of the temporal sequences into a modified temporal variable correlating with actual crop growth (“The temporal indicator can be a time point relative to a time duration, an absolute time (e.g., indicated by a global timestamp), or any other suitable measure of time”, [0042], When a reference curve is selected as the growth curve, the method can additionally include fitting the selected reference curve to the time scale of the measurement value set. Fitting the selected reference curve can include: shifting the reference curve along a time scale until a segment of the reference curve substantially fits the measurement values (e.g., best fits the measurement values, fits the measurement values within a predetermined deviation, optimally fits the measurement values, etc.), scaling the reference curve to fit the measurement values, or otherwise adjusted to fit the measurement values, [0066], calibrating the growth curve module S250, which functions to refine the growth curve selection models. The growth curve module can be retrained, recalibrated, remain unadjusted, or be otherwise adjusted in response to selected reference curve invalidation (e.g., determination of a discrepancy between the actual and anticipated measurement values for the geographic region), but can alternatively be updated at a predetermined frequency, in response to receipt of a new measurement value, or be updated at any other suitable frequency, [0072], determining a growth curve S210 includes adjusting a predetermined growth curve for the geographic region based on the latest measurement value (e.g., new vegetation index value), [0078]).



Regarding claims 2 and 13 and 17, Shriver and Shriver II disclose the method and CRM of claims 1 and 12 and 16. Shriver and Shriver II further disclose further comprising applying a smoothing function to the set of temporal sequences of vegetation indices to reduce noise (Shriver, smoothing, [0027], [0058], [0072]; Shriver II, “Fifth, the method can accommodate for the sparse and noisy data extracted from infrequent remote measurements by applying noise reduction processes (e.g., Gaussian smoothing) to the measurements,” [0024], [0027], [0077]).

Regarding claims 3 and 14 and 18, Shriver and Shriver II disclose the method of claims 1 and 12 and 16. Shriver and Shriver II further disclose the remote sensing measurements include single color bands, ratios of two color bands, or a normalized vegetation index (Shriver, normalized vegetative performance values, [0021], Vegetative indices can include Normalized Difference Vegetation Index (NDVI), [0043], the NDVI value for a first pixel associated with corn is normalized based on the NDVI values for secondary pixels from the same image that are 

Regarding claims 4 and 15 and 19, Shriver and Shriver II disclose the method and CRM of claims 1 and 12 and 16. Shriver II further disclose the modified temporal variable includes aggregated grow degree units (AGDUs) (aggregate growing degree days, [0021], an aggregate growing degree day module, [0026], aggregate growing degree day, [0034], [0036], can be the average, median, or other aggregate measure based on sub-region vegetation index, [0052], include : aggregating complete measurement values, [0070], aggregating the measurement values into a measurement value set, [0075], number of aggregate growing degree days, [0091]).

Regarding claim 5, Shriver and Shriver II disclose the method of claim 4. Shriver II further discloses setting a zero setting time point for the modified temporal variable using a threshold value of a vegetation index, wherein setting the zero value further comprises: selecting the threshold value for the vegetation index; setting the temporal variable to be zero at a time point where a satellite measured vegetation index exceeds the threshold value; and computing values of the modified temporal variable at other time points with respect to the zero setting time point (inflection point can be the point at which the vegetation index acceleration or velocity is zero, the point at which the vegetation index acceleration transitions from acceleration to deceleration e.g., positive to negative, [0019]).

Regarding claim 6, Shriver and Shriver II disclose the method of claim 5. Shriver further discloses selecting an optimal threshold value from a set of potential values by testing held-out historical data ( “The reference performance value is preferably determined based on historic vegetative performance values for a geographic area (e.g., vegetative performance values associated with times before the first time, times before the instantaneous time, times before the instantaneous growing season, etc.), but can alternatively be determined based on new vegetative performance values (e.g., vegetative performance values associated with the first image), market predictions, a reference value received from a user, or be otherwise determined. The geographic area can be the geographic sub-region, geographic region, adjacent geographic region or any other suitable geographic location. Examples of the reference performance value include: a single historic vegetative performance value, an average, mode, and/or median vegetative performance value generated from a set of vegetative performance values, a predetermined value, a dynamically determined value, an automatically determined value, a user-inputted value, or any other suitable value”, [0055], “In this variation, the reference performance value can be a summary of historic vegetative performance values for the geographic region (e.g., an average of the historic vegetative performance values for the region), a vegetative performance value for a different geographic sub-region captured in the same image (e.g., a geographic sub-region corresponding to the same crop type associated with the non-reference vegetative performance value), or any other suitable type of reference performance value. In one example, calculating the difference can include subtracting an average reference performance value (e.g., averaged from historic vegetative performance values for the geographic region) from the vegetative performance value. In a second example, calculating the difference can include dividing the difference by an 

Regarding claim 7, Shriver and Shriver II disclose the method of claim 1. Shriver II further discloses the trained classifier includes a linear classifier, a support vector machine classifier, a random forest classifier, a neural network classifier, a support vector machine classifier or a combination thereof (classification, neural networks, using random forests, decision trees, support vector machine, [0027]).

Regarding claims 9 and 20, Shriver and Shriver II disclose the method and CRM of claims 1 and 16. Shriver and Shriver II further disclose training features of the classifier include temporal sequences of normalized vegetation indices (Shriver, the plurality of normalized values for each image element over time can be averaged into a summary normalized value or otherwise processed to provide a time-independent performance summary map, [0089], Normalized values derived from images recorded during different time durations within a threshold time variation, [0090]; Shriver II, time series of environmental parameter values over the growing season to date for the field is preferably used to determine the crop growth stage, [0090]) [while the word training is not disclosed, it would be implied that as normalized values are used for the models, it must be used for a form of training].

Regarding claim 10, Shriver and Shriver II disclose the method of claim 1. Shriver further discloses training features of the classifier include environmental factors selected from the group consisting of soil property, irrigation, elevation, elevation relative to the surrounding elevation, and soil wetness index (the geographic region performance map can be generated 

Regarding claim 11, Shriver and Shriver II disclose the method of claim 1. Shriver and Shriver II further disclose training features of the classifier include weather factors selected from the group consisting of pressure, growth degree unit, precipitation, relative humidity, wind speed, solar radiance, and aggregation of the weather factors over a time period (Shriver, weather data (e.g., daily temperature, precipitation, radiation, etc.), [0034]; Shriver II, Weather data can include temperature (thermal units), water supply (e.g., rainfall), light, chill (e.g., chilling days), wind speed and/or duration, or any other suitable weather data, [0090]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shriver (US 20160239709 A1) and Shriver (US 20160224703 A1) [referred to for simplicity as Shriver II] as applied to claim 1 above, further in view of Doraiswamy et al. (IDS: “Crop Classification in the U.S. Corn Belt Using MODIS Imagery”).

Regarding claim 8, Shriver and Shriver II disclose the method of claim 1. Shriver and Shriver II do not disclose selecting an optimal classifier from a set of classifiers by testing held-out historical data.

Doraiswamy et al. teach selecting an optimal classifier from a set of classifiers by testing held-out historical data (Comparison of the two methods for landcover classification in global, continental, and regional scales was performed, these studies show that decision tree algorithms consistently outperform the maximum likelihood and linear discriminate classifiers with regard to landcover classification accuracy, part I, MODIS classification results were compared with results from Landsat classification, part IV).

Shriver and Shriver II and Doraiswamy et al. are in the same art of crop modeling/classification (Shriver, abstract; Shriver II, abstract; Doraiswamy et al., abstract). The combination of Doraiswamy et al. with Shriver and Shriver II will enable the selecting of a classifier. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the classifier comparison of Doraiswamy et al. with the invention of Shriver and Shriver II as this was known at the time of filing, the combination would have predictable results, and as Doraiswamy et al. indicate this will allow comparison of crop areas (part III B) which will have a commercial benefit to the farming applications of Shriver I and II.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9652840 B1 (determining a measured LAI for groundtruth from the vegetative index; determining a calculated LAI using the crop module, based on crop stressor data up to US 20150015697 A1
 (weather, [0044], [0074]; timestamp, [0075], [0085]; “In a first variation, the set of plant pixels can be identified from the physiology measurement. Identifying the set of plant pixels from the physiology measurement can include identifying a plant feature within the physiology measurement and determining the pixels surrounding or otherwise associated with the plant feature that are associated with the plant having the identified plant feature as the plant pixels. The plant feature can be identified by a measurement value different from measurement values of other or surrounding plant portions (e.g., corn silks can have a different green reflectivity than the surrounding leaves), a distinct measurement value pattern (e.g., corn silks can be identified by an area of low green reflectance surrounded by high green reflectance), or determined in any other suitable manner. Determining the plant pixels based on the plant feature can include estimating the area surrounding the plant feature that should be associated with the plant (e.g., based on machine learning techniques, historical measurements, etc.), identifying indicatory value gradients, or identifying the plant pixels in any other suitable manner”, [0102], associating the closest matching plant features in the new model with the plant features in the historical model (e.g., wherein the plant features can be corrected for estimated plant growth), [0108], identifying a set of pixels (continuous, adjacent, or any other “Plant species identification, size, and enumeration using machine vision techniques on near-binary images” (This method used a normalized difference index (NDI), similar to a vegetation index that uses nearinfrared and red light reflectance to separate plants from soil and residue); “An Agricultural Mobile Robot with Vision-Based Perception for Mechanical Weed Control”, 2002 (“Every time a new object classified as a sugar beet enters the shadowed area, see Fig. 13, a new index and position are sent to the weed controller. This means that the weed controller has a table of the last known position of the sugar beet plant”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661